                  Case 20-10940-LSS             Doc 46        Filed 04/20/20     Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
----------------------------------------------------------x
                                                          :
In re                                                     :   Chapter 11
                                                          :
ALPHA ENTERTAINMENT LLC,                                  :   Case No. 20-10940 (LSS)
                                                          :
                  Debtor.   1                             :
                                                              Ref. Docket Nos. 7 & 42
                                                          :
----------------------------------------------------------x

                                NOTICE OF TELEPHONIC HEARING

                PLEASE TAKE NOTICE that, at the direction of the Court, a telephonic hearing
will be held on April 20, 2020, at 11:30 a.m. (ET) (the “Telephonic Hearing”) regarding the
interim relief requested in the Motion for Interim and Final Orders, Pursuant to 11 U.S.C. §§ 105,
362, 363, 364 and 507, (A) Authorizing Post-Petition Financing, (B) Authorizing Use of Cash
Collateral, (C) Scheduling a Final Hearing, and (D) Granting Related Relief [Docket No. 7],
specifically as it relates to the revised proposed order submitted under that certain Certification of
Counsel Regarding Proposed Interim Order Authorizing Use of Cash Collateral, Scheduling a
Final Hearing, and Granting Related Relief [Docket No. 42].

              PLEASE TAKE FURTHER NOTICE that all parties wishing to participate in
the Telephonic Hearing must contact CourtCall at (866) 582-6878 to schedule their appearance.


    Dated:   April 20, 2020                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                                /s/ Matthew B. Lunn
                                                Michael R. Nestor (No. 3526) (mnestor@ycst.com)
                                                Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                Travis G. Buchanan (No. 5595) (tbuchanan@ycst.com)
                                                Shane M. Reil (No. 6195) (sreil@ycst.com)
                                                Matthew P. Milana (No. 6681) (mmilana@ycst.com)
                                                1000 N. King Street
                                                Rodney Square
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253

                                                Proposed Counsel to the Debtor and Debtor in Possession




1
  The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s mailing address is
1266 East Main St., Stamford, CT 06902.
